Citation Nr: 1241901	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-36 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at South Georgia Medical Center on November 9, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, the agency of original jurisdiction (AOJ). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking payment of or reimbursement for unauthorized medical expenses incurred at South Georgia Medical Center on November 9, 2009 for medical treatment.

On November 9, 2009, the Veteran sought treatment from the Emergency Department of South Georgia Medical Center, complaining of pain and nausea associated with a migraine headache of two days duration.  The Veteran's migraine headaches are a service connected disability.  At issue in this matter is whether her migraine condition was of an emergent nature and whether her treatment could have feasibly been provided at a local VA facility.  

According to a statement made by the Veteran in her September 2010 Form 9, she sought treatment from a private emergency room, rather than a VA facility, because her local VA medical center does not accept walk-in appointments or provide emergency care.  She has further claimed in statements in her April 2010 notice of disagreement and her September 2010 Form 9 that she was advised by VA representatives to go to the emergency room.  

It is not clear from the Veteran's statements or the available record whether the Veteran called VA regarding the specific medical complaint at issue in this case and was advised to seek emergency medical treatment or whether she had in the past been given general advice to seek private medical attention for treatment of her migraines.  Unfortunately, the Board has been unable to locate any VA treatment records between January 2008 and November 10, 2009, the day immediately after she received treatment from South Georgia Medical Center, in the Veteran's physical or virtual claims files.  As these records are relevant to the Veteran's claims, a remand is required so that they can be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records from the North Florida/South Georgia Veterans Healthcare System from January 2008 through the present with the Veteran's claims folder.  In particular, ensure that all records from November 7-9, 2009 are of record.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

